Name: Commission Regulation (EEC) No 1561/87 of 1 June 1987 on the opening of a procedure for the supply of common wheat and sorghum to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic conditions
 Date Published: nan

 No L 145/8 Official Journal of the European Communities 5. 6. 87 COMMISSION REGULATION (EEC) No 1561/87 of 1 June 1987 on the opening of a procedure for the supply of common wheat and sorghum to non-governmental organizations (NGO) as food aid rice (4), as last amended by Regulation (EEC) No 3826/85 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 19 March 1987 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 1 160 tonnes of cereals to be supplied fob ; seen the small quantities to supply, a private contract procedure should be undertaken to supply the goods concerned ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 139, 24. 5. 1986, p . 29. (4) OJ No L 192, 26. 7. 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 5. 6. 87 Official Journal of the European Communities No L 145/9 ANNEX I 1 . Programme 1987  Operation Nos 343, 344, 345, 346 and 389/87 (') I 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Ghana, Dominican Republic, Peru, Cameroon, Honduras 4. Product to be mobilized : common wheat 5. Total quantity : 190 tonnes 6. Number of lots : one (in three parts : A - 40 tonnes ; A - 120 tonnes ; C - 30 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICÃ  Method No 110)  protein content 11,5 % maximum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10. Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : A  40 tonnes : B  120 tonnes :  20 tonnes :  40 tonnes :  60 tonnes : C  30 tonnes : 'ACTION No 343/87 / WHEAT / GHANA / PROSALUS / 75545 / KOFO ­ RIDUA VIA TEMA / FOR FREE DISTRIBUTION / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY* (in 20-foot containers 'FCL/LCL shipper's count-load and stowage) 'ACCIÃ N N » 344/87 / TRIGO / REPUBLICA DOMINICANA / PROSALUS / 75544 / YSURA AZUA VIA SANTO DOMINGO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 'ACCIÃ N N0 345/87 / TRIGO / PERU / PROSALUS / 75543 / LIMA SLA CALLAO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONA ­ CION DE LA COMUNIDAD ECONOMICA EUROPEA' 'ACCIÃ N N ° 346/87 / WHEAT / CAMEROON / PROSALUS / 75546 / BATIBO VIA DOUALA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage) 'ACCIÃ N N ° 389/87 / TRIGO / HONDURAS / WCC / 70711 / TEGUCI ­ GALPA VIA PUERTO CORTES / DESTINADO A LA DISTRIBUCION GRATUITA / DONACION DE LA COMUNIDAD ECONÃ MICA EUROPEA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 15. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  j 14. Procedure to be applied in order to determine supply costs : private contract procedure 15. Shipment period : 1 to 31 July 1987 16. Security : 10 ECU per tonne (') The operation number is to be quoted in all correspondence . No L 145/ 10 Official Journal of the European Communities 5. 6. 87 Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus, 1438, Blaak 16, NL-3000 BK Rotterdam. 5. For shipment in containers :  the successful tenderer has to submit to the recipient agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the notice of invita ­ tion to tender,  the successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the beneficary forwarder. 5 . 6 . 87 Official Journal of the European Communities No L 145/11 ANNEX II 1 . Programme : 1987  Action Nos 396/87 to 404/87 (') 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223) 3 . Place or country of destination : Ethiopia, Algeria, Guinea-Bissau, Togo, Senegal, Sao Tome and Prin ­ cipe, Ghana 4. Product to be mobilized : sorghum 5. Total quantity : 970 tonnes 6. Number of lots : one (in two parts : A  550 tonnes ; B  420 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F - 75005 Pans (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : sorghum for human consumption, of fair sound merchantable quality, free of odour and pests, of Argence, Aralba, Tamaran varieties :  maximum moisture content : 14,5 %  percentage of broken grains : 3 % maximum  percentage of grain impurities : 4 % maximum  percentage of sprouted grains : 1 % maximum  percentage of miscellaneous impurities : 1 % maximum  maximum tannin content : 0,5 % ¢10 . Packaging :  in new bags (composite sacks jute / polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A : 550 tonnes :  70 tonnes : 'ACTION No 396/87 SORGHUM / ETHIOPIA / PROSALUS / 75549 / ASMARA VIA MASSAWA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY  100 tonnes :  180 tonnes :  50 tonnes :  20 tonnes :  90 tonnes :  20 tonnes :  20 tonnes : B : 420 tonnes : 'ACTION No 397/87 / SORGHO / ALGERIE / OXFAM B / 70822 / TINDOUF VIA ALGER / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' ACÃ Ã O No 398 / 87 / SORGO / GUINEA-BISSAU / CARITAS ITALIANA / 70626 / BISSAU / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONA ­ TIVO DA COMUNIDADE ECONOMICA EUROPEIA' 'ACTION No 399 / 87 / SORGHO / TOGO / AATM / 71728 / LOMÃ  / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' 'ACTION No 400 / 87 / SORGHO / SENEGAL / AATM / 71730 / SAINT LOUIS VIA .DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION No 401 / 87 / SORGHO / SENEGAL / SSI / 73015 / DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACTION No 402/87/ / SORGHO / SENEGAL / AATM / 71729 / BAMBEY VIA DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 'ACÃ Ã O No 403 / 87 / SORGHO / SÃ O TOMÃ  E PRINCIPE / CARITAS BELGICA / 70224 / ASSUNTO VIA PORTO DE SAO TOME / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ  ­ MICA EUROPEIA' 'ACTION No 404 / 87 / SORGHUM / GHANA / CARITAS ITALIANA / 70625 / ACCRA VIA TEMA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' (') The action number is to be quoted in all correspondence . No L 145/ 12 Official Journal of the European Communities 5. 6. 87 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 5 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs ; private contract procedure 15. Shipment period : 1 to 31 July 1987 16. Security : 10 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4. Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam.